Citation Nr: 1522936	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-21 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for multiple sclerosis, and if so, whether service connection may be granted.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1963 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The jurisdiction has since been transferred to the RO in New Orleans, Louisiana.

The issues of entitlement to automobile/special adaptive equipment and entitlement to special home adaptation and/or specially adapted housing have been raised by the record in an October 2014 statement by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for multiple sclerosis and special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for multiple sclerosis was initially denied by an unappealed February 1997 rating decision.  In a letter dated in February 1997, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the February 1997 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for multiple sclerosis. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening Claim

Prior Decision

The claim of service connection for multiple sclerosis was denied in a February 1997 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service. 

No correspondence was received from the Veteran and no additional evidence was received within one year of the February 1997 rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the February 1997 rating decision, new evidence added to the record consists of VA treatment records, private treatment records and lay statements.  Further, in support of his August 2010 claim, the Veteran submitted July 2010 and March 2013 medical statements from Dr. Gulick, his treating physician, who opined that the Veteran's symptoms of multiple sclerosis were first recognized in May 1976.  This medical opinion was not previously submitted to agency decision makers and bears directly and substantially upon the specific matter under consideration, whether the Veteran's multiple sclerosis was manifested within the applicable seven-year presumption period.  Furthermore, the new evidence is neither cumulative nor redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Shade. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for multiple sclerosis; to that extent only, the appeal is granted.


REMAND

The Veteran and his treating physician, Dr. Gulick, assert that his multiple sclerosis arose in May 1976 when he experienced a neurological event of sudden weakness in both legs and loss of coordination for which he was hospitalized for three days.  Following his release from the hospital he experienced another episode and was hospitalized for one week.  These private treatment records have not been obtained or associated with the claims file.  The RO should associate any and all private treatment records relevant to the Veteran's multiple sclerosis, including any residual manifestations of the disease dated since 1976, his purported date of onset.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Further, he was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for multiple sclerosis.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound are inextricably intertwined with the other issue currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the appeal of entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound until the other issue has been adjudicated.  

Finally, the record shows the Veteran receives ongoing medical care including at the Shreveport VAMC.  Therefore, while the appeal is in remand status his outstanding contemporaneous VA treatment records should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all outstanding VA treatment and/or hospitalization records from the Shreveport VA Medical Center.  

2.  After obtaining authorizations from the Veteran, electronically associate with the claims file any outstanding private treatment and/or hospitalization records related to the Veteran's multiple sclerosis since 1976.  Any negative response should be in writing and associated with the claims folder.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service (within the 7-year presumptive period for service connection for multiple sclerosis) symptomatology, such as numbness and tingling that led to the subsequent diagnosis of multiple sclerosis.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's multiple sclerosis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis is etiologically related to service.

The examiner is also requested to state whether it at least as likely as not that multiple sclerosis manifested, i.e., became symptomatic, within seven years of service separation in August 1970.

In rendering this opinion, the examiner is requested to address the Veteran's competent lay statements that he experienced neurological problems in May 1976 that led to a formal diagnosis by Dr. Boyd in October 1981.  The examiner must discuss Dr. Gulick's July 2010 and March 2013 statements and Dr. Boyd's January 1992 statement.  

5.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


